Case 1:18-cv-11576-NLH-JS Document 30 Filed 09/15/20 Page 1 of 1 PageID: 198



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   CARMINE DE CAMILLIS, III               1:18-cv-11576-NLH-JS

                  Plaintiff,              ORDER

          v.

   EDUCATIONAL INFORMATION AND
   RESOURCE CENTER, CHARLES M
   IVORY, & MICHAEL PROCOPIO

                  Defendants.



     For the reasons expressed in the Court’s Opinion filed

today,


     IT IS on this 15th day of September 2020,

     ORDERED that Plaintiff’s Motion for Default Judgment [ECF

No. 27] be, and the same hereby is, GRANTED.

     ORDERED that the Clerk of the Court enter the accompanying

Opinion and Judgment and thereafter shall mark the case as

CLOSED.




                                        s/ Noel L. Hillman

At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.
